Citation Nr: 1702850	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-28 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disability, to include obstructive and restrictive airway disease, asthma, and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Counsel
INTRODUCTION

The Veteran served on active duty from November 2000 to July 2001, with a period of service in the Reserves from August 2000 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at an April 2016 video conference hearing.  The hearing transcript is of record.

The issue was previously characterized as entitlement to service connection for respiratory asthma.  In order to better reflect the medical evidence, and to include the Veteran's claim of entitlement to service connection for COPD, the Board has re-characterized the issue as shown on the title page.  In this respect, the Board notes the Veteran has not yet appealed the denial of service connection for COPD; however, in light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds this claim should be included in the issue on appeal.  

The Veteran also submitted additional evidence directly to the Board following an August 2016 Supplemental Statement of the Case.  However, in a September 2016 brief, the Veteran's representative indicated that the Veteran waived initial RO consideration of the evidence.  Therefore, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

A January 2012 letter indicates that the Veteran applied for disability benefits from the Social Security Administration (SSA) based on multiple medical and psychiatric conditions.  Additionally, correspondence from the Veteran received in September 2016 indicates that he was requesting his records from SSA.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has determined that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the RO should request the Veteran's SSA records.   See Golz, 590 F.3d at 1321.  

Additionally, if SSA records or any new medical evidence reflects a diagnosis of a respiratory disability during the pendency of the appeal, the RO should obtain an addendum opinion to determine whether any current respiratory disability is related to active duty or a verified period of active duty for training (ACDUTRA).  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Social Security Administration and request a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's electronic file.  Efforts to obtain these and any other Federal records must continue until the RO determines that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2015) must be provided to the Veteran and his representative, and they must then be afforded an opportunity to respond.

2. If any evidence received demonstrates a diagnosis of a respiratory disability during the appeal period, then request an addendum medical opinion to determine whether any current respiratory disease is related to a period of active duty or ACDUTRA.  The electronic file must be made available to the physician, to specifically include a summary of the Veteran's periods of active duty and ACDUTRA, and all pertinent symptomatology and findings must be reported in detail.  If the physician determines a new medical examination is required to provide such an opinion, schedule the Veteran for the appropriate medical examination.  Following a review of the evidence, to include the summary of the Veteran's service, his confirmed periods of active duty and ACDUTRA, the clinical examination results, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any respiratory disease diagnosed during the appeal period is related to his active duty service from November 2000 to July 2001, or that it began or was aggravated during a period of verified ACDUTRA.  The examiner should specifically address the Veteran's September 2010 statement that he began experiencing respiratory asthma after completing boot camp.  

In formulating the opinion(s), the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, re-adjudicate the claim of entitlement to service connection for a respiratory disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

